      Case: 1:20-cv-01801 Document #: 1 Filed: 03/16/20 Page 1 of 18 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Patricia Manuszak and Debra Wisniewski, )
Co-Personal Representatives of the        )
Estate of Terrence Edward Manuszak,       )
                                          )
               Plaintiffs,                )          COMPLAINT FOR NEGLIGENCE
                                          )          (MEDICAL MALPRACTICE)
                       v.                 )          AND WRONGFUL DEATH AND
                                          )          SUPPLEMENTAL STATE CLAIMS
                                          )
United States of America, Stuart Lipnick, )
MD and Johan Nordenstam, MD,              )          JURY DEMANDED
                                          )
               Defendants.                )

                                 JURISDICTION AND VENUE

       1.      This court has jurisdiction under and by virtue of 28 U.S.C. Section 1346 (b) of

the Federal Tort Claims Act, and 38 U.S.C. Section 7316 entitled Veterans’ Benefits in that

occurrences alleged herein occurred at the Department of Veterans Affairs Jesse Brown VA

Medical Center, Chicago, Illinois and were caused by the negligence of health care employees,

independent contractors and/or agents of the Department of Veterans Affairs Jesse Brown VA

Medical Center, Chicago, Illinois. This court also has jurisdiction over Plaintiffs’ supplemental

state law claims pursuant to 28 U.S.C. Section 1367.

       2.      Venue is founded in this judicial court upon 28 U.S.C. Section 1391 as the acts

complained of arose in this district.

                                           PARTIES

       3.      Plaintiff, Patricia Manuszak, the wife of Terrence Edward Manuszak, deceased,

and Debra Wisniewski, daughter of Terrence Edward Manuszak, deceased, are the Co-Personal

Representatives of his estate and residents of LaPorte and Porter Counties, Indiana.
      Case: 1:20-cv-01801 Document #: 1 Filed: 03/16/20 Page 2 of 18 PageID #:2




       4.     At all times mentioned herein, Defendant, United States of America, by and

through the Department of Veterans Affairs Jesse Brown VA Medical Center, Cook County,

Illinois, employed staff as employees, independent contractors and/or agents including health

care personnel.

       5.     At all times mentioned herein, Defendants, Stuart Lipnick, MD, of Department of

Veterans Affairs Jesse Brown VA Medical Center and the University of Illinois Hospital &

Health Sciences System, Cook County, Illinois and Johan Nordenstam, MD of the University of

Illinois Hospital & Health Sciences System, Cook County, Illinois, were caring for and attending

to the decedent while he was a patient at Department of Veterans Affairs Jesse Brown VA

Medical Center and the University of Illinois Hospital & Health Sciences System.

                  FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

       6.     On or about October 3, 2018, Terrence Manuszak, age 74, had surgery to remove

a rectal tumor at the Department of Veterans Affairs Jesse Brown VA Medical Center (“Jesse

Brown”). The surgery was performed by defendant Dr. Johan Nordenstam (“Nordenstam”).

       7.     Immediately post-operatively, and thereafter, Mr. Manuszak experienced an

inordinate amount of pain and was nauseous. No action was taken to determine the source of his

symptoms. Mr. Manuszak was followed post-operatively by defendants Nordenstam and

Attending Surgeon, Dr. Stuart Lipnick (“Lipnick”).

       8.     On the evening of October 7, 2018, Mr. Manuszak vomited after dinner, his

abdomen was distended, and he then experienced respiratory distress.

       9.     Multiple x-rays over the course of the evening of the 7th and early morning of the

8th showed significant abnormalities in the gastric area. Numerous attempts were made to insert




                                               2
        Case: 1:20-cv-01801 Document #: 1 Filed: 03/16/20 Page 3 of 18 PageID #:3




a nasogastric tube, including two attempts using endoscopy. These attempts were unsuccessful

in adequately decompressing the overly distended stomach. These are classic signs and

symptoms associated with acute gastric volvulus and should have been recognized as such at that

time.

         10.   In addition, the second endoscopy clearly showed evidence of gastric ischemia,

which is a surgical emergency requiring immediate surgery. However, Mr. Manuszak did not

receive surgery. Instead, he decompensated further as a result of ensuing sepsis.

         11.   In the late evening of October 8, 2018, approximately 9 hours after the diagnosis

of gastric ischemia was made, Mr. Manuszak was transferred to University of Illinois Hospital &

Health Sciences System (“University of Illinois”) for laparoscopic surgery. A laparotomy could

not be performed at Jesse Brown because the operating rooms were unavailable because

renovations were being performed.

         12.   By the time Mr. Manuszak was transferred to University of Illinois, he was

moribund and not salvageable, and he died shortly thereafter, on October 9, 2018 at 2:05 am.

The cause of death was Gastric Volvulus with ischemia and black necrotic mucosa extending to

the gastroesophageal junction.

         13.   Jesse Brown and University of Illinois are immediately adjacent and connected to

one another.

         14.   Mr. Manuszak’s death and considerable pain and suffering was a direct result of

Jesse Brown’s employees, independent contractors and/or agents and doctors Nordenstam and

Lipnick’s failure to diagnose and treat his gastric volvulus in a timely fashion and Jesse Brown’s

failure to provide the necessary and essential resources to care for surgical patients including Mr.

Manuszak.


                                                 3
      Case: 1:20-cv-01801 Document #: 1 Filed: 03/16/20 Page 4 of 18 PageID #:4




        15.     On February 20, 2019, Plaintiff, Patricia Manuszak filed a FTCA Claim for

Damage, Injury, or Death with the Office of Regional Counsel, Department of Veterans Affairs

in Hines, Illinois.

        16.     In a letter dated April 2, 2019, the Office of General Counsel, Department of

Veterans Affairs acknowledged receipt of Administrative Tort Claim: GCL 407896.

        17.     Six months has lapsed, and Plaintiffs have not received any communication from

the Department of Veterans Affairs regarding a denial of this claim.

                                     COUNT I
                  PLAINTIFFS AGAINST DEFENDANT UNITED STATES
                          OF AMERICA FOR NEGLIGENCE

        18.     Plaintiffs hereby incorporate and re-allege paragraphs one (1) through seventeen

(17) hereat as though fully set forth at this place.

        19.     On or before October 3, 2018, and all times relevant to this action, Jesse Brown

employed staff as employees, independent contractors and/or agents who were health care

personnel including those engaged in the profession of medical doctors, licensed to practice

medicine in the state of Illinois, and other personnel.

        20.     On or before October 3, 2018, and all times relevant to this action, Jesse Brown

was a hospital in which medical doctors from non-VA facilities, licensed to practice medicine in

the state of Illinois, practiced medicine.

        21.     On or before October 3, 2018, and all times relevant to this action, Nordenstam

and Lipnick were engaged in the profession of medical doctors, licensed to practice medicine in

the state of Illinois, and were practicing medicine at Jesse Brown and University of Illinois.

        22.     On or before October 3, 2018, and all times relevant to this action, Jesse Brown

and its employees, independent contractors and/or agents including Nordenstam and Lipnick


                                                   4
      Case: 1:20-cv-01801 Document #: 1 Filed: 03/16/20 Page 5 of 18 PageID #:5




held themselves out and otherwise informed veterans and their families that they possessed the

requisite skills, competence, facilities and know-how to properly care for their patients.

       23.     On or before October 3, 2018, and thereafter, Plaintiffs’ decedent, Terrence

Manuszak entrusted himself to the care of Jesse Brown and its employees, independent

contractors and/or agents including doctors practicing medicine there.

       24.     On or before October 3, 2018, and thereafter, Jesse Brown’s employees,

independent contractors and/or agents including doctors practicing medicine there owed a duty to

render medical care in a reasonable manner, so as not to create an unreasonable risk of injury and

harm to their patients, including Plaintiffs’ decedent, Terrence Manuszak.

       25.     On or before October 3, 2018, and thereafter, the Department of Veterans Affairs

Jesse Brown VA Medical Center owed a duty to provide the necessary and essential resources to

care for surgical patients including Plaintiffs’ decedent, Terrence Manuszak.

       26.     After assuming the care of the Plaintiffs’ decedent, this Defendant, by and

through its’ health care employees, non-health care employees, independent contractors and/or

agents including doctors practicing medicine at its facility were then and there guilty of acting

negligently in connection with his care and treatment.

       These negligent acts or omissions include, but are not limited to:

               a.      permitting Plaintiffs’ decedent to develop acute gastric volvulus;

               b.      failing to prevent Plaintiffs’ decedent from developing acute gastric

                       volvulus;

               c.      failing to properly examine Plaintiffs’ decedent;

               d.      failing to properly diagnose Plaintiffs’ decedent’s acute gastric volvulus;

               e.      failing to timely diagnose Plaintiffs’ decedent’s acute gastric volvulus;


                                                 5
      Case: 1:20-cv-01801 Document #: 1 Filed: 03/16/20 Page 6 of 18 PageID #:6




               f.     failing to treat Plaintiffs’ decedent’s acute gastric volvulus;

               g.     failing to treat Plaintiffs’ decedent’s acute gastric volvulus in a timely

                      fashion;

               h.     failing to render appropriate medical treatment;

               i.     failing to provide the necessary and essential resources to care for surgical

                      patients;

               j.     failing to transfer Plaintiffs’ decedent to another facility in a timely

                      manner;

               k.     failing to properly monitor Plaintiffs’ decedent’s condition;

               l.     failing to arrange for other qualified persons to examine and treat

                      Plaintiffs’ decedent;

               m.     failing to adequately supervise and/or instruct other health care personnel;

               n.     failing to meet the standard of care for Plaintiffs’ decedent; and

               o.     was otherwise careless and negligent.

       27.     That as a direct and proximate result of one or more of the foregoing negligent

acts or omissions of the Defendant, Plaintiffs’ decedent was injured, both internally and

externally. He was caused to and did undergo great pain and suffering, and physical

disfigurement and impairment, all of which injuries were permanent; and he was unable to attend

to his ordinary affairs and duties. Plaintiffs have become liable for large sums of money for

funeral and other expenses.

                                     COUNT II
                    PLAINTIFFS AGAINST DEFENDANT UNITED STATES
                         OF AMERICA FOR WRONGFUL DEATH




                                                 6
        Case: 1:20-cv-01801 Document #: 1 Filed: 03/16/20 Page 7 of 18 PageID #:7




         28.   Plaintiffs hereby incorporate and re-allege paragraphs one (1) through seventeen

(17) and nineteen (19) through twenty-six (26) hereat as though fully set forth at this place.

         29.   That as a direct and proximate result of one or more of the aforementioned

wrongful acts or omissions of this Defendant, Plaintiffs’ decedent was then and there injured,

both internally and externally, which caused or contributed to his death on or about October 9,

2018.

         30.   That Plaintiffs, Patricia Manuszak and Debra Wisniewski are the Co-Personal

Representatives of the Estate of Terrence Edward Manuszak and bring this action on their own

behalf and on behalf of the next of kin of Terrence Manuszak pursuant to Illinois law, 740 ILCS

180/1 et seq., commonly known as the Wrongful Death Statute.

         31.   That the decedent, Terrence Manuszak left surviving his widow, Plaintiff, Patricia

Manuszak and his four children, Plaintiff, Debra Wisniewski, Sandra Byrd, Timothy Manuszak

and Jeffrey Manuszak as next of kin who have sustained great personal and pecuniary losses as a

result of Terrence Manuszak’s death.

         32.   By reason of the wrongful death of Terrence Manuszak, Plaintiffs and Terrence

Manuszak’s children and next of kin have been permanently deprived of his love, affection,

companionship, and society.

         33.   By reason of the wrongful death of Terrence Manuszak, Plaintiffs and Terrence

Manuszak’s children and next of kin have experienced and continue to experience grief, sorrow

and mental suffering.

         34.   That the Plaintiffs, Patricia Manuszak and Debra Wisniewski as the Co-Personal

Representatives of the Estate of Terrence Edward Manuszak, on behalf of themselves and the

next of kin seek an award of damages and costs as a result of the wrongful death of the decedent,


                                                 7
      Case: 1:20-cv-01801 Document #: 1 Filed: 03/16/20 Page 8 of 18 PageID #:8




Terrence Manuszak under 740 ILCS 180/1 et seq., commonly known as the Wrongful Death

Statute.

                              COUNT III
           PLAINTIFFS AGAINST DEFENDANTS JOHAN NORDENSTAM, MD
                  AND STAURT LIPNICK, MD FOR NEGLIGENCE

        35.       Plaintiffs hereby incorporate and re-allege paragraphs one (1) through seventeen

(17) hereat as though fully set forth at this place.

        36.       On or before October 3, 2018, and all times relevant to this action, Defendants,

Nordenstam and Lipnick were engaged in the profession of medical doctors, licensed to practice

medicine in the state of Illinois, and were practicing medicine at the Department of Veterans

Affairs Jesse Brown VA Medical Center and University of Illinois Hospital & Health Sciences

System.

        37.       On or before October 3, 2018, and all times relevant to this action, Defendants,

Nordenstam and Lipnick held themselves out and otherwise informed veterans and their families

that they possessed the requisite skills, competence, facilities and know-how to properly care for

their patients.

        38.       On or before October 3, 2018, and thereafter, Plaintiffs’ decedent, Terrence

Manuszak entrusted himself to the care of Nordenstam and Lipnick.

        39.       On or before October 3, 2018, and thereafter, Nordenstam and Lipnick owed a

duty to render medical care in a reasonable manner, so as not to create an unreasonable risk of

injury and harm to their patients, including Plaintiffs’ decedent, Terrence Manuszak.

        40.       After assuming the care of the Plaintiffs’ decedent, Defendants, Nordenstam and

Lipnick were then and there guilty of acting negligently in connection with his care and

treatment. These negligent acts or omissions include, but are not limited to:


                                                   8
      Case: 1:20-cv-01801 Document #: 1 Filed: 03/16/20 Page 9 of 18 PageID #:9




               a.     permitting Plaintiffs’ decedent to develop acute gastric volvulus;

               b.     failing to prevent Plaintiffs’ decedent from developing acute gastric

                      volvulus;

               c.     failing to properly examine Plaintiffs’ decedent;

               d.     failing to properly diagnose Plaintiffs’ decedent’s acute gastric volvulus;

               e.     failing to timely diagnose Plaintiffs’ decedent’s acute gastric volvulus;

               f.     failing to treat Plaintiffs’ decedent’s acute gastric volvulus;

               g.     failing to treat Plaintiffs’ decedent’s acute gastric volvulus in a timely

                      fashion;

               h.     failing to render appropriate medical treatment;

               i.     failing to transfer Plaintiffs’ decedent to another facility in a timely

                      manner;

               j.     failing to properly monitor Plaintiffs’ decedent’s condition;

               k.     failing to arrange for other qualified persons to examine and treat

                      Plaintiffs’ decedent;

               l.     failing to adequately supervise and/or instruct other health care personnel;

               m.     failing to meet the standard of care for Plaintiffs’ decedent; and

               n.     was otherwise careless and negligent.

       41.     That as a direct and proximate result of one or more of the foregoing negligent

acts or omissions of these Defendants, Plaintiffs’ decedent was injured, both internally and

externally. He was caused to and did undergo great pain and suffering, and physical

disfigurement and impairment, all of which injuries were permanent; and he was unable to attend




                                                 9
    Case: 1:20-cv-01801 Document #: 1 Filed: 03/16/20 Page 10 of 18 PageID #:10




to his ordinary affairs and duties. Plaintiffs have become liable for large sums of money for

funeral and other expenses.

                                COUNT IV
          PLAINTIFFS AGAINST DEFENDANTS JOHAN NORDENSTAM, MD
               AND STAURT LIPNICK, MD FOR WRONGFUL DEATH

       42.     Plaintiffs hereby incorporate and re-allege paragraphs one (1) through seventeen

(17) and thirty-six (36) through forty (40) hereat as though fully set forth at this place.

       43.     That as a direct and proximate result of one or more of the aforementioned

wrongful acts or omissions of Defendants Nordenstam and Lipnick, Plaintiffs’ decedent was then

and there injured, both internally and externally, which caused or contributed to his death on or

about October 9, 2018.

       44.     That Plaintiffs, Patricia Manuszak and Debra Wisniewski are the Co-Personal

Representatives of the Estate of Terrence Edward Manuszak and bring this action on their own

behalf and on behalf of the next of kin of Terrence Manuszak pursuant to Illinois law, 740 ILCS

180/1 et seq., commonly known as the Wrongful Death Statute.

       45.     That the decedent, Terrence Manuszak left surviving his widow, Plaintiff, Patricia

Manuszak and his four children, Plaintiff, Debra Wisniewski, Sandra Byrd, Timothy Manuszak

and Jeffrey Manuszak as next of kin who have sustained great personal and pecuniary losses as a

result of Terrence Manuszak’s death.

       46.     By reason of the wrongful death of Terrence Manuszak, Plaintiffs and Terrence

Manuszak’s children and next of kin have been permanently deprived of his love, affection,

companionship, and society.




                                                  10
      Case: 1:20-cv-01801 Document #: 1 Filed: 03/16/20 Page 11 of 18 PageID #:11




          47.   By reason of the wrongful death of Terrence Manuszak, Plaintiffs and Terrence

Manuszak’s children and next of kin have experienced and continue to experience grief, sorrow

and mental suffering.

          48.   That the Plaintiffs, Patricia Manuszak and Debra Wisniewski as the Co-Personal

Representatives of the Estate of Terrence Edward Manuszak, on behalf of themselves and the

next of kin seek an award of damages and costs as a result of the wrongful death of the decedent,

Terrence Manuszak under 740 ILCS 180/1 et seq., commonly known as the Wrongful Death

Statute.



          WHEREFORE, the Plaintiffs, by and through their attorneys, ED FOX & ASSOCIATES,

LTD, request judgment against the Defendants as follows:

          1.    That the Defendants be required to pay Plaintiffs’ general damages, including

pain and suffering in a sum to be ascertained;

          2.    That the Defendants be required to pay Plaintiffs’ special damages in a sum to be

ascertained;

          3.    That the Defendants be required to pay Plaintiffs costs of the suit herein incurred;

and

          4.    That Plaintiffs have such other and further relief as this Court may deem just and

proper.


                                                      /s/     Robin A. Grinnalds
                                                              Robin A. Grinnalds




                                                 11
   Case: 1:20-cv-01801 Document #: 1 Filed: 03/16/20 Page 12 of 18 PageID #:12




ED FOX & ASSOCIATES, LTD
Attorneys for Plaintiff
300 W. Adams St., Suite 330
Chicago, Illinois 60606
(312) 345-8877
rgrinnalds@efoxlaw.com




                      PLAINTIFFS REQUEST A TRIAL BY JURY


                                            /s/   Robin A. Grinnalds
                                                  Robin A. Grinnalds



ED FOX & ASSOCIATES, LTD
Attorneys for Plaintiff
300 W. Adams St.
Suite 330
Chicago, Illinois 60606
(312) 345-8877
rgrinnalds@efoxlaw.com




                                       12
         Case: 1:20-cv-01801 Document #: 1 Filed: 03/16/20 Page 13 of 18 PageID #:13


                           DECLARATION OF ROBIN A. GRINNALDS

    1.     I am the attorney for plaintiffs, Patricia Manuszak and Debra Wisniewski. I know the

facts herein to be true of my own personal knowledge. I am filing this declaration pursuant to

735 ILCS 5/2-622 and the laws of the United States of America.

    2.     I have consulted and reviewed the facts of this case with a health professional who I

reasonably believe is knowledgeable in the relevant issues involved in this action, who has

practiced at least within the last 6 years in the same area of medicine that is at issue in this

action, and who is qualified by experience and demonstrated competence in the subject of this

case.

    3.     The reviewing health professional has determined in a written report, after a review of the

medical records and other relevant material involved in this action that there is a reasonable and

meritorious cause for the filing of this action.

    4.     The written report, attached as Exhibit A to this declaration, is from a qualified physician

licensed to practice medicine in all its branches.

    5.     After reviewing the health professional’s report and after consultation with the health

professional, I believe and conclude that there is a reasonable and meritorious cause for filing

this action against Defendants, the United States of America, by and through the Department of

Veterans Affairs Jesse Brown VA Medical Center, Johan Nordenstan, MD and Stuart Lipnick,

MD.

           I declare under penalty of perjury and the laws of the United States of America that the

foregoing is true and correct and executed this day, the 16th day of March, 2020. Executed at

Cook County, Illinois.



                                                                 /s/ Robin A. Grinnalds
                                                                     Robin A. Grinnalds


\
    Case: 1:20-cv-01801 Document #: 1 Filed: 03/16/20 Page 14 of 18 PageID #:14




ED FOX & ASSOCIATES, LTD
Attorneys for Plaintiffs
300 W Adams St, Ste 330
Chicago, Illinois 60606
(312) 345-8877
rgrinnalds@efoxlaw.com




\
Case: 1:20-cv-01801 Document #: 1 Filed: 03/16/20 Page 15 of 18 PageID #:15




                           EXHIBIT A
Case: 1:20-cv-01801 Document #: 1 Filed: 03/16/20 Page 16 of 18 PageID #:16




              REPORT OF THOMAS J. ESPOSITO, MD, MPH, FACS

1.     I am a licensed physician and general surgeon certified by the American Board of

Surgery. Except where otherwise stated, I know the facts set forth below to be true of my

own personal knowledge. The opinions stated in this report are to a reasonable degree of

medical certainty.

2.     I have examined the medical records of Terrence Manuszak from Jesse Brown

VA Medical Center and the medical records and autopsy report from University of

Illinois Hospital & Health Sciences System.

3.     The records indicate that Terrence Manuszak was a 74-year-old male who had

surgery to remove a rectal tumor on October 3, 2018 at Jesse Brown VA Medical Center.

Dr. Johan Nordenstam and Dr. Stuart Lipnick were his physicians. Immediately post-

operatively, and thereafter, Mr. Manuszak experienced an inordinate amount of pain and

was nauseous. No action was taken to determine the source of his symptoms. On the

evening of the 7th, he vomited a small amount after dinner, his abdomen was distended,

and he then experienced respiratory distress.

4.     The records further indicate that multiple X-rays over the course of the evening of

the 7th and early morning of the 8th showed significant abnormalities in the gastric area.

Numerous attempts were made to insert an NG tube, including two attempts using

endoscopy, without success in adequately decompressing the overly distended stomach.

All of these classic signs and symptoms are associated with acute gastric volvulus and

should have been recognized as such at that time.

5.     Subsequently, Mr. Manuszak decompensated further as a result of ensuing sepsis,

presumably from the ischemic stomach. The second endoscopy clearly showed evidence
Case: 1:20-cv-01801 Document #: 1 Filed: 03/16/20 Page 17 of 18 PageID #:17




of gastric ischemia – a surgical emergency requiring immediate surgery. Yet, he was not

transferred to the University of Illinois Medical Center until late evening of October 8th,

approximately 9 hours after the diagnosis of gastric ischemia was made. A laparotomy

could not be performed sooner at Jesse Brown VA Medical Center where operating

rooms were unavailable due to renovations being performed, thus representing a failure

on the part of the VA Medical Center to provide necessary and essential resources to care

for surgical patients. However, by the time he was transferred he was moribund and not

salvageable, and he died shortly thereafter. The cause of death was Gastric Volvulus

with ischemia and black necrotic mucosa extending to the gastroesophageal junction.

6.     After a review of the above referenced records, it is my opinion that the failure of

Dr. Nordenstam, Dr. Lipnick and the staff at Jesse Brown VA Medical Center to

diagnose and treat Mr. Manuszak’s gastric volvulus in a timely fashion led to his death

and considerable pain and suffering.

7.     After a review of the above referenced records, it is also my opinion that the

failure of Jesse Brown VA Medical Center to provide the necessary and essential

resources to care for surgical patients directly led to Mr. Manuszak’s death.

8.     The failure to diagnose and treat Mr. Manuszak in a timely fashion by Dr.

Nordenstam, Dr. Lipnick and the staff at Jesse Brown VA Medical Center and Jesse

Brown VA Medical Center’s failure to provide the necessary and essential resources to

care for surgical patients did not meet the standard of care for this patient. Had Dr.

Nordenstam, Dr. Lipnick and the staff at Jesse Brown VA Medical Center properly

diagnosed and treated him in a timely fashion, he would not have suffered unnecessarily
Case: 1:20-cv-01801 Document #: 1 Filed: 03/16/20 Page 18 of 18 PageID #:18
